Exhibit 10.2

FIFTH AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIFTH AMENDMENT (the “Amendment”), to be effective as of July 28, 2017 (the
“Amendment Effective Date”), amends that certain Amended and Restated Employment
Agreement, effective as of January 1, 2011, as amended by the First Amendment to
Amended and Restated Employment Agreement, dated as of April 23, 2014, the
Second Amendment to Amended and Restated Employment Agreement, dated
November 24, 2014, the Third Amendment to Amended and Restated Employment
Agreement, dated November 20, 2015, and the Fourth Amendment to Amended and
Restated Employment Agreement, dated September 24, 2016 (the “Agreement”), by
and between VASCO Data Security International, Inc., a Delaware corporation (the
“Company”), and T. Kendall Hunt (“Employee”). Capitalized terms used but not
defined in this Amendment shall have the meanings ascribed to such terms in the
Agreement.

RECITALS

WHEREAS, the Company and Employee desire to amend the Agreement to reflect
Employee’s transition to Chairman and Founder; and

WHEREAS, Section 6.10 of the Agreement permits the amendment of the Agreement
with the written consent of the Company and Employee.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions hereinafter set forth, the mutual benefits to be gained by the
performance thereof, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and accepted, the parties
hereto agree as follows:

AGREEMENT

1. Section 1.2 of the Agreement is amended in its entirety to read as follows:

1.2    Position and Duties. On the terms and subject to the conditions set forth
in this Agreement, commencing on the Effective Date and thereafter during the
Employment Period, Employee shall hold the position of Chairman and Founder and
shall report to the Board of Directors. Employee shall perform such duties and
responsibilities as are consistent with Employee’s position and as may be
reasonably assigned to Employee by the CEO from time to time. In addition,
Employee shall continue as a member of the Board of Directors.

Employee shall use Employee’s reasonable best efforts to perform such
responsibilities in a diligent, loyal, and businesslike manner so as to advance
the best interests of the Company. Employee shall act in conformity with the
Company’s Code of Conduct and Ethics (or similar successor document) as in
effect from time to time (the “Code of Conduct”) and the Company’s policies, and
within the limits, budgets and business plans set by the Company, and shall
adhere to all rules and regulations in effect from time to time relating to the
conduct of executives of the Company.



--------------------------------------------------------------------------------

2. Section 3.3 (ii) of the Agreement is amended to remove the reference to the
position of “Chief Executive Officer.”

3. References in the Agreement to position and title for Employee shall now
refer to the new position of Chairman and Founder.

4. The remaining provisions of the Agreement not modified as set forth above
shall remain in full force and effect. In the event of a conflict between any
provisions of the Employment Agreement (and any prior amendments) and this
Amendment, this Amendment shall control.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
a duly authorized officer thereof, and Employee has hereunto set his hand,
agreeing to this Amendment.

 

VASCO DATA SECURITY INTERNATIONAL, INC.

By:  

/s/ Mark S. Hoyt

Name:   Mark S. Hoyt Its:   Chief Financial Officer Date: July 26, 2017

 

    /s/ T. Kendall Hunt

T. Kendall Hunt, Employee Date: July 26, 2017